Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Footland on 01/15/2021.

The application has been amended as follows: 
In claim 1, line 4, delete “an oil-water mixture”, and insert “the produced water comprising the oil and the solids”;
In claim 1, line 5, delete “the oil-water mixture”, and insert “the produced water”;
In claim 3, line 1 on page 4, delete “an oil-water mixture”, and insert “the produced water comprising the oil and the solids”;
In claim 3, line 10 on page 4, delete “the one or more hydrophobic membranes or hydrophobic membrane modules”, and insert “the ultra- or micro-filtration membrane”;
In claim 9, line 2 on page 7, delete “the one or more hydrophobic membranes or hydrophobic membrane modules”, and insert “the ultra- or micro-filtration membrane”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3 are allowable over the prior arts, US 2014/0374352 (hereinafter referred as “Brantley”), and US 6471869 (hereinafter referred as “Yanou”).
Claims 1 and 3 are directed towards processes for treating a produced water from an oil and gas field containing oil and solids, said process comprising: obtaining the produced water comprising the oil and the solids; submitting the produced water to a primary oil/water separation to discard parts of solid particles and bulk oil to obtain collected liquid; passing the collected liquid on an ultra- or micro-filtration membrane to obtain a concentrate by ultra- or micro-filtration of the produced water; directing the obtained concentrate to coalesce by an out-in tubular or hollow fiber coalescing contactor configured to obtain at least a deoiled concentrate and comprising one or more hydrophobic membranes or hydrophobic membrane modules, the coalescing running in an out-in crossflow configuration in the out-in tubular or hollow fiber coalescing contactor, the obtained concentrate being injected on a shell side of the coalescing contactor and the coalescing occurs in a crossflow mode from outside to inside of the tubular or hollow fiber coalescing contactor; and recirculating the obtained deoiled concentrate containing suspended solids from the coalescing contactor to resubmit the obtained deoiled concentrate to another oil/water separation. Claim 3 adds limitation of passing the collected liquid on a ultra- or micro-filtration membrane to obtain a concentrate by ultra- or micro-filtration of the produced water, the obtaining the concentrate comprising obtaining a backwash wastewater by a membrane backwashing 
Brantley teaches a system and method for treating a liquid containing oil, solids and water (abstract, [0001], [0016]), the method comprising a first step of obtaining a concentrate by ultra-filtration or micro-filtration (hydrophilic module, refer [0041] indicating the pore size in a range of 0.1 to 0.8 microns, thought the average pore size can be larger or smaller than a size in that range) followed by a second step of coalescing the concentrate obtained from the first step by mean of a coalescing contactor (hydrophobic module) for obtaining a deoiled concentrate (refer fig. 1 suggesting that the organic phase is in permeate).
Yanou teaches a crude oil processing method is provided wherein a membrane module is immersed in the crude oil contained in a processing tank and the crude oil is pressurized or driven by gravity for gravitational filtration, thereby to pass through the membrane, with the dehydrated oil that has passed being taken out through an oil collecting pipe (abstract). Fig. 1 discloses that the crude oil is supplied to a shell side of the apparatus, the apparatus comprises a plurality of hydrophobic hollow fiber membranes, the oil content in the crude oil that is hydrophobic can easily pass through the membrane while the water content in the crude oil is repelled on the membrane surface, thereby making it possible to separate oil and water of the crude oil efficiently (C4/L30-60).
Brantley and Yanou fail to teach directing concentrate of ultra- or micro-filtration module to a coalesce to remove deoiled concentrate and recirculating the obtained 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PRANAV N PATEL/           Primary Examiner, Art Unit 1777